Citation Nr: 1243250	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  10-28 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to total disability based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Margaret Matthews, Agent


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel



INTRODUCTION

The Veteran had active duty service from August 2005 to May 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993), the Court found that, when a veteran claims that his condition is worse than when originally rated, and the available evidence is too old for an adequate evaluation of the veteran's current condition, VA's duty to assist includes providing a new examination.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95.  See also Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment).  

In November 2012, the Veteran's representative asserted that the Veteran's PTSD has worsened since the prior VA examination in January 2010.  The representative claimed that the Veteran suffered from near continuous panic, especially while using public transport or when around crowds.  She asserted that the description of his symptoms as anxiety rather than panic was an insufficient description.  She also noted his inability to maintain relationships and his difficulties with employment.  As the representative asserted a worsening of his PTSD and it has been almost three years since the prior VA examination, the Board finds that a new examination is required before a final decision on the merits may be made.  
In the present case, the Veteran and his representative have asserted that the Veteran is unable to work due to his service-connected disabilities, specifically due to his PTSD.  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (VA to "determine all potential claims raised by the evidence, applying all relevant laws and regulations"); See also Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that an appeal for higher rating includes a claim for TDIU, if reasonably raised by the record).  

In light of the Court's determination that evidence of unemployability in the context of a rating claim may include a TDIU claim, as well as the Veteran's assertion that his PTSD has prevented him from maintaining gainful employment, the Board finds that remand of the issue of TDIU for development by the RO, specifically to provide an examination to determine whether the Veteran is capable of obtaining and maintaining employment, is the appropriate action.

Finally, the Board notes that the Veteran submitted additional evidence after the May 2010 statement of the case.  This new evidence, to include an August 2012 evaluation from his social worker at the Vet Center, will undergo preliminary review by the RO as part of the actions directed in this remand.

Lastly, the Veteran appears to be receiving ongoing VA treatment, and the most recent treatment records in the file are dated in July 2009.  On remand, VA treatment records since that date should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain al VA treatment records from the VA Medical Center in Boston, Massachusetts and any associated outpatient clinic, dated from July 2009 to the present and associate them with the claims file.  All attempts to obtain these records must be documented in the file.

2.  The Veteran should be scheduled for a VA examination to ascertain and evaluate the current level of severity of the Veteran's PTSD and the Veteran's ability to secure or follow a substantially gainful occupation.  The examiner should review the claims file in conjunction with the examination and opinion.  Any medically indicated special tests should be accomplished.  

a.)  The examiner should report the extent of the Veteran's psychiatric disabilities in accordance with VA rating criteria, to include a Global Assessment of Functioning score.  Particular attention should be addressed to occupational and social impairment, including a finding regarding whether the Veteran's PTSD affects his ability to function independently, appropriately, and effectively.  

b).  The examiner should report the extent of the Veteran's service-connected disabilities, to include PTSD, headaches, tinnitus, and noncompensable hearing loss, and address their effect on the Veteran's ability to maintain substantially gainful employment.  When making this evaluation, the examiner should do so without considering the Veteran's age or any non-service connected disabilities.  

A complete rationale must be provided for any opinion offered.

3.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2012).

4.  After completion of the above, the RO should review the expanded record (to include any evidence received since the most recent statement of the case) and determine if a higher rating for the disability on appeal or TDIU may be granted.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claims.  See 38 C.F.R. § 3.655 (2012).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


